Case 2:19-cv-03613-SRB Document 1-3 Filed 05/28/19 Page 1 of 11




                      EXHIBIT A
Case 2:19-cv-03613-SRB Document 1-3 Filed 05/28/19 Page 2 of 11
Case 2:19-cv-03613-SRB Document 1-3 Filed 05/28/19 Page 3 of 11
Case 2:19-cv-03613-SRB Document 1-3 Filed 05/28/19 Page 4 of 11
Case 2:19-cv-03613-SRB Document 1-3 Filed 05/28/19 Page 5 of 11
Case 2:19-cv-03613-SRB Document 1-3 Filed 05/28/19 Page 6 of 11
Case 2:19-cv-03613-SRB Document 1-3 Filed 05/28/19 Page 7 of 11
Case 2:19-cv-03613-SRB Document 1-3 Filed 05/28/19 Page 8 of 11
Case 2:19-cv-03613-SRB Document 1-3 Filed 05/28/19 Page 9 of 11




                       EXHIBIT B
                 Case 2:19-cv-03613-SRB Document 1-3 Filed 05/28/19 Page 10 of 11




 1   Jeremy C. Johnson, Bar #025203
     Alexander R. LaCroix, Bar #030166
 2   JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
 3   Phoenix, Arizona 85004
     Telephone: (602) 263-4453
 4   Fax: (602) 200-7868
     jjohnson@jshfirm.com
 5   alacroix@jshfirm.com
     minuteentries@jshfirm.com
 6
     Attorneys for Defendants Jorge Ramirez
 7   Larios and Kerr Trucking, Inc.
 8
                           SUPERIOR COURT OF THE STATE OF ARIZONA
 9
                                       COUNTY OF MARICOPA
10
     SAMUEL ALVARADO and ANA ROSA                       NO. CV2019-002630
11   GONZALEZ; CELSO CABRERA TAPIA and
     YARELI BENITEZ QUINTERO; JUAN                      NOTICE OF FILING NOTICE OF
12   FRANCISCO BENITEZ ALVARADO and                     REMOVAL
     MARIA QUINTERO; husbands and wives,
13                                                      (Assigned to the Honorable James Smith)
                                          Plaintiffs,
14
                      v.
15
     JORGE RAMIREZ LARIOS and JANE DOE
16   RAMIREZ LARIOS, husband and wife,
     KERR TRUCKING INC., a California
17   Corporation; JOHN DOES I through X, their
     respective spouses; BLACK
18   CORPORATIONS I through V and WHITE
     PARTNERSHIPS I through V,
19
                                        Defendants.
20
21
22                    Defendants Jorge Ramirez Larios and Kerr Trucking, Inc., by and through
23   undersigned counsel, pursuant to 28 U.S.C. §§§ 1332, 1441, and 1446, notify this Court that
24   Defendants filed a Notice of Removal of this action to the United States District Court for the
25


     7632312.1
                 Case 2:19-cv-03613-SRB Document 1-3 Filed 05/28/19 Page 11 of 11




 1   District of Arizona. A copy of the Notice of Removal (exclusive of exhibits) is attached as
 2   Exhibit A.
 3
                      DATED this 28th day of May, 2019.
 4
                                                JONES, SKELTON & HOCHULI, P.L.C.
 5
 6
                                                By /s/ Jeremy C. Johnson
 7                                                 Jeremy C. Johnson
                                                   Alexander R. LaCroix
 8                                                 40 North Central Avenue, Suite 2700
                                                   Phoenix, Arizona 85004
 9                                                 Attorneys for Defendants Jorge Ramirez Larios
                                                   and Kerr Trucking, Inc.
10
11   ORIGINAL of the foregoing electronically filed
     this 28th day of May, 2019.
12
     COPY of the foregoing mailed/e-mailed
13
     this 28th day of May, 2019, to:
14
     Adam J. Rack
15   Rack Law Group
     7272 East Indian School Road, Suite 540
16   Scottsdale, Arizona 85251
     Attorney for Plaintiffs
17
     /s/ Mary Creed
18
19
20
21
22
23
24
25
26


     7632312.1                                       2
